Memorandum: We affirm the judgment insofar as it granted plaintiffs motion to dismiss the counterclaims for reasons stated in the decision at Supreme Court dated July 14, 2008. We also affirm the judgment insofar as it granted defendant’s motion to dismiss the complaint as a sanction pursuant to CPLR 3126. Defendant met his initial burden by establishing that plaintiff engaged in willful, contumacious or bad faith conduct by failing to comply with a court order concerning outstanding discovery demands, thereby shifting the burden to plaintiff to offer a reasonable excuse for its noncompliance, and plaintiff failed to meet that burden (see Hill v Oberoi, 13 AD3d 1095 [2004]). Present — Hurlbutt, J.E, Peradotto, Garni, Pine and Gorski, JJ.